SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the order of the National Labor Relations Board is MODIFIED and that the order is ENFORCED AS MODIFIED.
The National Labor Relations Board order is modified as follows:
After the word “representative” in the third line of paragraph 1(b) of the order, add the following: “, except that it is permissible to tell employees that a collective bargaining agreement may require employees to pay the union an agency fee.”
*429After the word “representative” in the third line of the fourth paragraph of Appendix A titled “Notice to Employees,” add the following: “, except that it is permissible to tell employees that a collective bargaining agreement may require employees to pay the union an agency fee.”